Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Linn Energy, LLC: We consent to the incorporation by reference in the registration statements (Nos.333-131153 and 333-151610) on FormS-8 and in the registration statements (Nos.333-146120, 333-148061, 333-148134, and 333-162357) on FormS-3 of Linn Energy, LLC of our reports dated February23, 2012, with respect to the consolidated balance sheets of Linn Energy, LLC as of December31, 2011 and 2010, and the related consolidated statements of operations, unitholders’ capital, and cash flows for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 annual report on Form10-K of Linn Energy, LLC. /s/ KPMG LLP Houston, Texas February23, 2012
